GRANT, Justice,
concurring.
The time is past for treating juvenile proceedings as if they were civil matters. This has been recognized by the Austin Court of Appeals in In re M.S., 940 S.W.2d 789 (Tex.App.-Austin 1997, n.w.h.), by the San Antonio Court of Appeals in In re M.R.R., 903 S.W.2d 49 (Tex.App.-San Antonio 1995, no writ), and by the United States Supreme Court in In re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970).
One of the main thrusts behind the rule requiring corroboration is based upon a party involved in a criminal act wanting to shift most of the blame to the other party to lessen or avoid his own punishment. To theorize that juveniles are not actually punished, and therefore this principle should not apply, is not a realistic look at the system. It is a legal fiction, or as the United States Supreme Court said in In re Winship, a civil “label of convenience.” Ask a juvenile ordered to confinement if he is being punished or is merely undergoing rehabilitation, and he is likely to explain to you that he is being punished. The same reasons exist in requiring corroboration when the testifying party involved in the crime is a juvenile as exist when the testifying party is an adult.
We are bound by the ruling of the Texas Court of Criminal Appeals on this matter, and therefore, I must concur with the conclusion reached by the majority. I would, nevertheless, urge the Court of Criminal Appeals to take a realistic look at its application of this rule on corroboration.